DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/18 and 9/10/18 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-51 and 58-60 are rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.
               Claims 46 and 58 both claim a computer-readable media, however, the specification does not positively limit the computer-readable medium to be statutory subject matter (see page 1 lines 15-18, “Further, various aspects of embodiments may be performed using various means, such as integrated semiconductor circuits (“hardware”), computer-readable instructions organized into one or more programs (“software”), or some combination of hardware and software.” and page 24, lines 5-10, “In various embodiments, the operations discussed herein, e.g., with reference to Figs. 1-8, may be implemented as hardware (e.g., logic circuitry), software, firmware, or combinations thereof, which may be provided as a computer program product, e.g., including a tangible (e.g., non-transitory) machine-readable or computer-readable 
               An amendment to these claims adding --non-transitory-- before “computer-readable media” would overcome this rejection.
	Dependent claims 47-51, 59-60 are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al  (US 2018/0242286) in view of Takeda et al (US 10,841,066).
As to claim 31, Song et al teaches an apparatus of a User Equipment (UE) capable to allow for physical uplink control channel procedures, the apparatus of the UE comprising baseband circuitry, including one or more processors (figure 14 and paragraph 194), to:

encode xPUCCH data in accordance with the determined xPUCCH format (figure 11, element 1120 and paragraph 146).
Song et al fails to teach determine an Uplink Control Information (UCI) payload size based at least in part on configuration information and Downlink Control Information (DCI);  Takeda et al teaches determine an Uplink Control Information (UCI) payload size based at least in part on configuration information and Downlink Control Information (DCI)(col. , lines ).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Takeda et al into the system of Song et al in order to feed back HARQ-ACKs adequately and prevent the decrease of communication quality even when a plurality of component carriers are configured in a radio communication system.  
As to claim 32, Song et al teaches the apparatus of claim 31, wherein the one or more processors of the baseband circuitry is to generate the xPUCCH format for an allocated resource, wherein the allocated resource is to be indicated in the DCI (paragraphs 94, 100).
As to claim 33, Takeda et al teaches the apparatus of claim 31, wherein the configuration information is to comprise information to be configured via Radio Resource Control (RRC) signaling (col.5, lines 14-21).
As to claim 34, Song et al teaches the apparatus of claim 31, wherein the DCI is to comprise scheduling information (paragraph 53).

As to claim 36, Song et al teaches the apparatus of claim 31, wherein the one or more processors of the baseband circuitry is to determine an xPUCCH resource from a resource allocation index in the DCI based at least in part on the determined xPUCCH format (paragraph 86). 
As to claim 37, Song et al teaches the apparatus of claim 31, wherein one or more xPUCCH resource values are to be configured for all xPUCCH formats by higher layers via RRC signaling, wherein an xPUCCH resource allocation field in the DCI is to indicate one of the one or more xPUCCH resource values (paragraph 55). 
As to claim 38, Song et al teaches the apparatus of claim 31, wherein the one or more processors of the baseband circuitry is to encode 5G Physical Uplink Shared Channel (xPUSCH) data and the xPUCCH data in a same subframe in response to a determination that xPUSCH and xPUCCH are scheduled in the same subframe for one UE (col.9, lines 9-20, col. 11, lines 29-37).
As to claim 39, Song et al teaches the apparatus of claim 31, wherein the one or more processors of the baseband circuitry is to drop xPUCCH and is to only encode xPUSCH data for a scheduled subframe in response to a determination that xPUSCH and xPUCCH are scheduled in a same subframe for one UE (col.9, lines 9-20, col. 11, lines 29-37).

As to claim 41, Takeda et al teaches the e apparatus of claim 40, wherein the parameter is to be configurable via one or more of: a 5G Master Information Block (xMIB), a 5G System Information Block (xSIB), and RRC signaling (col. 23, lines 27-40).
As to claim 42, Song et al teaches the apparatus of claim 31, wherein the one or more processors of the baseband circuitry shall receive xPUSCH and xPUCCH in the different subframes (col.2, lines 27-33, col.9, lines 10-20).
As to claim 43, Song et al teaches the apparatus of claim 31, further comprising transmission circuitry is to transmit data over the xPUCCH based on the determined xPUCCH format (step 332)
As to claim 44, Song et al teaches the apparatus of claim 31, wherein the UCI is to comprise one or more: a Scheduling Request (SR), a Hybrid Automatic Repeat Request (HARQ) ACK/NACK (Acknowledge/Not Acknowledge) feedback, Channel State Information (CSI) report, a Pre-coding Matrix Indicator (PMI), Rank Indicator (RI), or beam related information (paragraph 47).
As to claim 45, Takeda et al teaches the apparatus of claim 31, wherein the CSI report is to comprise a Channel Quality Indicator (col.16, lines 20-22).
As to claims 46-51, recite limitations substantially similar to the claims 31-45. Therefore, these claims were rejected for similar reasons as stated above.

determine an xPUCCH DMRS format based at least in part on an Uplink Control Information (UCI) payload size (step 812); and
decode Fifth Generation (5G) Physical Uplink Control Channel (xPUCCH) data in accordance with the xPUCCH format (figure 13, element 1320 and paragraph 146) .
Song et al  fails to teach UCI.  Takeda et al teaches UCI (col.4, lines 8-17, lines 30-38, col. 16, lines 12-25).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Takeda et al into the system of Song et al in order to feed back HARQ-ACKs adequately and prevent the decrease of communication quality even when a plurality of component carriers are configured in a radio communication system.  
As to claim 53, Song et al teaches the apparatus of claim 52, wherein the one or more processors of the baseband circuitry is to schedule xPUSCH and xPUCCH for a same UE in different subframes (col.9, lines 9-20, col. 11, lines 29-37).
As to claim 54, Song et al teaches the apparatus of claim 52, wherein the one or more processors of the baseband circuitry is to schedule xPUSCH and xPUCCH for a same UE in a same subframe (col.9, lines 9-20, col. 11, lines 29-37).
As to claim 55, Song et al teaches the apparatus of claim 52, wherein the one or more processors of the baseband circuitry is to trigger a UE to report HARQ ACK/NACK for one or more HARQ processes (paragraph 47).

As to claim 57, Takeda et al teaches the apparatus of claim 52, wherein the CSI feedback is to comprise one or more CQI report  (col.16, lines 20-22).
As to claims 58-60, recite limitations substantially similar to the claims 52-57. Therefore, these claims were rejected for similar reasons as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	April 21, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642